12/23/2020
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT NASHVILLE
                    Assigned on Briefs September 15, 2020

         STATE OF TENNESSEE v. LARON RASHAWN LUMPKIN

                  Appeal from the Criminal Court for Davidson County
                      No. 2017-A-390       Steve R. Dozier, Judge




                              No. M2019-01912-CCA-R3-CD




NORMA MCGEE OGLE, J., concurring in part, dissenting in part.

      I join the majority in affirming Defendant’s conviction of especially aggravated
robbery. However, I write separately to dissent from the majority’s conclusion that the
evidence is insufficient to support the conviction of voluntary manslaughter.

        “Voluntary manslaughter is the intentional or knowing killing of another in a state
of passion produced by adequate provocation sufficient to lead a reasonable person to act
in an irrational manner.” Tenn. Code Ann. § 39-13-211(a). “‘Passion’ has been defined
as ‘[a]ny of the emotions of the mind [reflecting] anger, rage, sudden resentment, or terror,
rendering the mind incapable of cool reflection.’” State v. Brown, 836 S.W.2d 530, 543
(Tenn. 1992) (quoting Winton v. State, 268 S.W. 633, 637 (1925)). Black’s Law
Dictionary defines “adequate provocation” as “‘[a]n adequate provocation to cause a
sudden transport of passion that may suspend the exercise of judgment and exclude
premeditation and a previously formed design is one that is calculated to excite such anger
as might obscure the reason or dominate the volition of an ordinary man.’” State v. Michael
Tucker, No. W2000-02220-CCA-R3-CD, 2002 WL 31624933, at *14 (Tenn. Crim. App.
at Jackson, Nov. 20, 2002) (quoting Black’s Law Dictionary 39-40 (4th ed. 1990)). A
determination of whether a killing occurred in a state of passion produced by adequate
provocation sufficient to lead a reasonable person to act in an irrational manner is left to
the jury. See State v. Johnson, 909 S.W.2d 461, 464 (Tenn. Crim. App. 1995).

       Taken in the light most favorable to the State, the evidence shows that Defendant,
Bledsoe-Conley, and “Jay” rushed up to the victim’s car. Defendant put his gun to the
front of the victim’s head, Jay put his gun to the back of the victim’s head, and they
demanded the victim’s property. The victim complied, giving them his money.
Meanwhile, Bledsoe-Conley “shove[d]” a pistol into Jerry Honeycutt’s stomach and told
Honeycutt, “‘You think this is a F’ing game?’” Defendant and Jay demanded the victim’s
iPhone, one of them reached for the telephone, and the victim “punched” him. Bledsoe-
Conley immediately went to the victim and shot the victim in the head. Up until that point,
though, it had appeared that only an aggravated robbery was going to occur. Therefore, I
think that a reasonable jury could have found that Bledsoe-Conley shot the victim in anger
that was provoked by the victim’s punch and that Defendant was criminally responsible
for Bledsoe-Conley’s conduct. Accordingly, I would affirm Defendant’s conviction of
voluntary manslaughter.


                                                 _________________________________
                                                 NORMA MCGEE OGLE, JUDGE




                                           -2-